IN THE COURT OF APPEALS OF IOWA

                                   No. 19-1583
                               Filed June 30, 2021


STATE OF IOWA,
     Plaintiff-Appellee,

vs.

ZACHARY ALAN BECKER,
     Defendant-Appellant.
________________________________________________________________


      Appeal from the Iowa District Court for Black Hawk County, Jeffrey L. Harris,

District Associate Judge.



      After pleading guilty to operating while intoxicated, third or subsequent

offense, and driving while barred, as an habitual offender, the defendant

challenges his sentences on appeal. AFFIRMED AND REMANDED FOR ENTRY

OF A NUNC PRO TUNC ORDER.



      Thomas J. Viner of Viner Law Firm, PC, Cedar Rapids, for appellant.

      Thomas J. Miller, Attorney General, and Katie Krickbaum, Assistant

Attorney General, for appellee.



      Considered by Mullins, P.J., Ahlers, J., and Potterfield, S.J.*

      *Senior judge assigned by order pursuant to Iowa Code section 602.9206

(2021).
                                         2


POTTERFIELD, Senior Judge.

       Zachary Becker pled guilty to operating while intoxicated (OWI), third or

subsequent offense, and driving while barred as an habitual offender.              In

September 2019, he was sentenced to terms of incarceration not to exceed five

years and two years, respectively. On appeal, Becker challenges his sentences,

arguing the court failed to state adequate reasons on the record to support

imposing them.

       Because judgment was entered against Becker in September 2019, Iowa

Code section 814.6(1)(a)(3) (Supp. 2019) controls his right to appeal. See State

v. Damme, 944 N.W.2d 98, 103 n.1 (Iowa 2020) (“We iterate that date of the

judgment being appealed controls the applicability of the amendment to section

814.6.”). In other words, Becker needs “good cause” to appeal because he pled

guilty to crimes that are not class “A” felonies. See Iowa Code § 814.6(1)(a)(3).

And here, where he challenges his sentences, he has good cause. See Damme,

944 N.W.2d at 105 (“[G]ood cause exists to appeal from a conviction following a

guilty plea when the defendant challenges his or her sentence rather than the guilty

plea.”).

       “Sentencing decisions of the district court are cloaked with a strong

presumption in their favor.” State v. Majors, 940 N.W.2d 372, 385–86 (Iowa 2020)

(citation omitted). If, as here, the sentence imposed is within the statutory limits,

we review for an abuse of discretion. Id. at 385. When considering a discretionary

sentencing ruling, we note that we may find an abuse of discretion

       if a sentencing court fails to consider a relevant factor that should
       have received significant weight, gives significant weight to an
       improper or irrelevant factor, or considers only appropriate facts but
                                           3


         nevertheless commits a clear error of judgment by arriving at a
         sentence that lies outside the limited range of choice dictated by the
         facts of the case.

Id. (quoting State v. Roby, 897 N.W.2d 127, 138 (Iowa 2017)).

         To begin, we note the discrepancy between the sentences the court orally

stated it was imposing at the sentencing hearing and the sentencing order that was

filed.    In its oral pronouncement, the court ordered Becker to serve the

indeterminate five-year sentence and the indeterminate two-year sentence

consecutively, for a term not to exceed seven years.           However, the written

sentencing order states, “Counts 1 and 2 are to run concurrently with one another.”

When “there is a discrepancy between the oral pronouncement of sentence and

the written judgment and commitment, the oral pronouncement of sentence

controls.” State v. Hess, 533 N.W.2d 525, 528 (Iowa 1995). So we review

Becker’s challenge to his sentence with this in mind.

         Becker claims the court failed to state adequate reasons on the record for

the sentences imposed because it “did not fully address [his] age, education,

employment, family situation, or other potentially mitigating factors.” He also

claims the court made no findings as to how the sentence was appropriate for him

and how it would benefit or protect the community. We disagree. At the sentencing

hearing, the State recommended that the court order Becker to serve the maximum

sentences and to run the two sentences consecutively, noting the September 2018

incidents to which Becker pled guilty included him hitting a vehicle and then fleeing

the scene. When officers apprehended him a short time later, Becker admitted he

had consumed alcohol before driving and a cold, open beer was found in his

vehicle. Becker denied his involvement in the hit and run, claiming damage to his
                                          4


vehicle was the result of hitting a raccoon. Meanwhile, the passenger in the vehicle

he hit was taken to the hospital by ambulance.

       Additionally, Becker was thirty years old at the time of the 2018 incident,

and he already had four previous OWI convictions and two other driving-while-

barred offenses.1 He also had a history of eluding—not including leaving the scene

of the crime here. And it was Becker’s second time being part of an accident while

driving intoxicated.   According to the presentence investigation (PSI) report,

Becker continued to consume alcohol in the period after his arrest.           Becker

“acknowledge[d] his alcohol problem and need for substance abuse treatment but

did not seek treatment.” He did not have a substance-abuse evaluation scheduled

until May 2019—about eight months after the incident. The State argued Becker

had not taken advantage of the resources the State had provided him in his other

cases and was “continuing to put society in danger.”             The PSI preparer

recommended Becker be placed in the OWI Continuum, admitted to the Iowa

Medical and Classification Center for sixty days, and then placed in a residential

OWI program. The preparer noted Becker was “resistant” to be placed in the

program but “is willing to be placed in such in lieu of serving a 5-year prison term.”

The State argued a more strict punishment was needed because Becker had

already completed the program once, in 2013, and had several more convictions

afterward.




1 Becker had previous OWI convictions in 2008, 2009, 2012, and 2013. He was
also charged with OWI in 2007; he received a deferred judgment and successfully
discharged his probation in that case.
                                          5


      The court listened to the detailed recommendations of the State and

defense counsel. It also referenced the PSI report, which included statements

about Becker’s age, employment, education, family and housing situation, and

more. The court also listened to Becker’s statement, expressing that he was sober

after getting treatment and he recognized he should have done it “long before any

of this ever happened.”

      In sentencing Becker, the court stated:

              Mr. Becker, there are a number of sentencing goals and
      objectives that the court must consider in reaching what it believes
      to be an appropriate sentence. One of the first sentencing goals and
      objectives is, of course, to punish you for the offense of operating
      while intoxicated third and driving while barred. As I just read into
      the record, you are certainly not a stranger to the offense of operating
      while intoxicated and driving while license barred.
              Yet another sentencing goal is to rehabilitate you, if possible.
      I’ve certainly heard what you’ve presented and what your counsel
      has argued on your behalf. I believe part of what you say about how
      the recent treatment has assisted you. I’m confused as to why it’s
      taken you so long to get to that point, why it’s taken you five operating
      while intoxicated convictions and three previous driving while license
      barred convictions to get you to that point.
              Yet another sentencing goal is to deter you and others
      similarly situated from committing this offense in the future, and then
      another sentencing goal and objective is to protect society.
              The court has balanced the sentencing goals and objectives
      in light of your written plea of guilty and acceptance of responsibility,
      the arguments of counsel, the favorable and unfavorable matters
      submitted in the 14-page presentence investigation filed on May 23rd
      of 2019. The court has certainly considered your unsworn statement
      to the court, and the court has also considered the letters of support
      principally filed by Ms. Powell in Defendant Exhibit A and Ms.
      Mangrich in Defendant Exhibit B.
              You have had a prior 321J placement. You need to
      understand that placement in the 321J program is not a revolving
      door. It is very difficult, if not impossible, for this court to go back in
      the sentencing continuum when you’ve already been placed in the
      321J program. If you have not adjusted your behavior, stepped
      punishment should be imposed, which I am about to do.
              The court has afforded some weight to the victim impact
      statement filed in this matter. The court finds that the victim
                                         6


       encountered considerable difficulties obtaining a ride to work and
       getting her child to school because of damages you caused to her
       vehicle. Either you were lying or you were quite inebriated at the
       time you talked to the . . . police official and asked you what had
       happened and whether or not you had been involved in a motor
       vehicle accident, and you said no, that you had not been involved in
       a motor vehicle accident and that you had hit a raccoon.

The court imposed a term not to exceed five years for the OWI, third offense,

conviction and a term not to exceed two years for the driving-while-barred

conviction. The court then explained:

       I have determined that based upon the matters presented by the
       State of Iowa, and further finding that the defendant has received
       sentences on six operating while intoxicated and three driving while
       license barreds, that he is not getting the message; that the message
       will best be served upon the defendant by directing that Counts I and
       II be served consecutively, which I am so ordering.
               Further, the court finds that the elements of these two
       offenses are wholly distinguishable, as they contained elements of
       proof that are totally separate and distinct from each other. The
       defendant could easily have driven without the influence of alcohol,
       which he did not do in this case.

The court explained its sentencing decision at length. And it “need not explain its

reasons for rejecting a particular sentence.” State v. Crooks, 911 N.W.2d 153, 171

(Iowa 2018). “The court did not fail to consider the available options and explained

why it selected the sentence it imposed. The court therefore did not abuse its

discretion.” Id.

       We affirm Becker’s sentences and remand for entry of a nunc pro tunc order

so the sentencing order reflects that Becker is to serve consecutive terms of

imprisonment. See Hess, 533 N.W.2d at 529 (remanding for entry of nunc pro

tunc order to correct the written judgment entry).

       AFFIRMED AND REMANDED FOR ENTRY OF A NUNC PRO TUNC

ORDER.